 

EXHIBIT 10.49

 

POLICY ON REIMBURSEMENT

OF INCENTIVE COMPENSATION

 

WHEREAS, section 304 of the Sarbanes-Oxley Act of 2002 already requires the
Chief Executive Officer and the Chief Financial Officer of 3M Company to
reimburse the Company for certain incentive compensation they receive and
profits they realize on the sale of Company securities during the 12-month
period following the issuance by the Company of a financial report that, due to
misconduct, is materially noncompliant with the federal securities laws; and

 

WHEREAS, the Board of Directors of the Company believes it would be in the best
interests of the Company to adopt a policy on reimbursement or forfeiture of
incentive compensation paid or provided to more of the Company’s executives and
that permits the Company to seek reimbursement in circumstances where there is a
material restatement of financial results filed with the Securities and Exchange
Commission, but where misconduct has not occurred;

 

RESOLVED, that the Board shall, in all appropriate circumstances, as determined
in its discretion, and to the extent permitted by governing law, require
reimbursement or forfeiture of any annual incentive payment or long-term
incentive compensation provided to an Executive where:

 

(1)                                 the payment or compensation was predicated
upon achieving certain financial results that were subsequently the subject of a
material restatement of Company financial statements filed with the Securities
and Exchange Commission; and

 

(2)                                 The amount of such payment or compensation
would have been lower based upon the restated financial results.

 

In each such instance, the Company will, to the extent practicable, seek to
recover from the individual Executive the amount(s) by which the individual
Executive’s incentive payments or compensation for the relevant periods exceeded
the amount(s) that would have been made based on the restated financial
results.  If the Executive does not reimburse the Company for such amounts, the
Company, among other remedies, may elect to recover the amount(s) by offsetting
other amounts due or which may come due to the Executive under other
compensation plans or programs.

 

In determining whether, in its discretion there are appropriate circumstances to
require such reimbursement or forfeiture, the Board will consider all the facts
and circumstances relating to the material restatement, including the extent to
which an Executive acted in the normal course of the Executive’s duties and in
good faith based on facts known to the Executive at the time.  Further, except
in cases where the financial results subject to the material restatement were
inaccurate due to the Executive’s misconduct, the right to recovery shall be
limited to compensation actually paid or provided during the three years prior
to the date on which the company commences steps that ultimately lead to the
filing of the material restatement.

 

FURTHER RESOLVED, That in addition to any other reimbursement or forfeiture
described elsewhere in this Policy, the Company may require an Executive to
reimburse the Company for profits the Executive realizes on the sale of Company
securities during the 12-month period following the issuance by the Company of a
financial report that, due to the Executive’s misconduct, is materially
noncompliant with the federal securities laws.

 

For purposes of this policy, the term “Executive” means a current or former
employee who is or was (1) an executive officer for purposes of the Securities
Exchange Act of 1934, as amended, or (2) a senior executive of the Company at
the L1 level.

 

This revised Policy shall take effect on May 11, 2010 and apply to any annual
incentive payment or long-term incentive compensation paid or provided to an
Executive on or after the effective date.  Any annual incentive payment or
long-term incentive compensation awards paid or provided to an Executive prior
to May 11, 2010 shall be subject to the Policy on Reimbursement of Incentive
Payments previously in effect.

 

1

--------------------------------------------------------------------------------